DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuto (JPH0791727) in view of Hill (2017/0219153).
	With respect to claim 1, Fukuto teaches rotating electrical machine (Figure 1-2 and 5, #2) comprising: a housing (defined by housing of blower #2 including walls #14/15 and outer walls of muffling chamber #4) having a first part (defined by housing of blower #2 including walls #14/15) providing an enclosure for a rotor (defined by rotor of blower #2) therein and a second part providing an enclosure (4) for a silencer therein (32) 5an air flow path (see arrow indicating flow path out of blower housing #2 through silencer elements #32/passages #41/42/43) passing from the rotor housing (2/14/15) to and through a silencer (32) to an exhaust (8), the silencer (32) comprising at least one air flow path (41/42/43) disposed adjacent at least one sound absorbing column (32), the at least one sound absorbing column (32) comprising a first portion (upstream portion of #32) closest to the rotor (2) having a first, porous, sound absorbing material therein and a second portion (downstream portion of #32) further from the rotor (2), the air flow path having an elongate cross-sectional profile extending along the axial length (defined by left/right length direction of rotor/blower #2 in Figure 5) of the rotor (defined by rotor of blower #2) and a flow path direction passing along the first portion (upstream portion of #32) and second portion (downstream portion of #32) of the at least one sound absorbing column (32) in a direction away from the rotor axis (clearly seen through outlet #8).
	Fukuto fails to teach the second portion having a microperforated panel (MPP) adjacent to a downstream end of the first portion and a resonator cavity downstream of the MPP, the air flow path having an elongate cross-sectional profile extending along the axial length of the rotor and a flow path direction passing along the first portion, the MPP and then the resonator cavity of the at least one sound absorbing column in a direction away from the rotor axis.
	Hill teaches a similar sound absorbing column (Figures 1-4, #100/300/400) for use in a similar air handling unit or other gas flow duct ([0002]), the sound absorbing column (Figures 1-2) comprising a first portion (110/310/410) closest to the rotor (when combined) having a first porous sound absorbing material ([0078]) therein and a second portion (130/330/430) further from the rotor (when combined) having a microperforated panel (MPP)(131a/b, 331a/b, 431a/b) adjacent to a downstream end of the first portion (110/310/410) 10and a resonator cavity (134/334/434) downstream of the MPP (131a/b, 331a/b, 431a/b), the air flow path (when combined) having an elongate cross-sectional profile extending along the axial length of the rotor (of Fukuto, #2) and a flow path direction passing along the first portion (Fukuto, upstream portion of #32, when combined with Hill #110/310/410), the MPP (131a/b, 331a/b, 431a/b) and then the resonator cavity (134/334/434) of the at least one sound absorbing column (Fukuto, #32, when combined with Hill, #100/300/400) in a direction away from the rotor axis (when combined with Fukuto), so as to provide hybrid resistive and reactive sound attenuating elements, which are able to suppress a broad range of unwanted frequencies, for example high levels of targeted low-frequency control as well as good broadband performance, at high efficiency and which is cost-effective to manufacture and install (Hill, [0022], [0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Fukuto, with the apparatus of Hill so to suppress a broad range of unwanted frequencies, for example high levels of targeted low-frequency control as well as good broadband performance, at high efficiency and which is cost-effective to manufacture and install.
	With respect to claim 2, Fukuto and Hill teach in which the silencer (Fukuto #32, when combined with Hill, #100/300) comprises at least to of said sound absorbing columns (Fukuto, #32, when combined with Hill, #100/300/400) and the at least one air flow path (see Hill #41/42/43) defined between two of the sound absorbing columns (Fukuto, #32, when combined with Hill, #100/300/400).
15 	With respect to claim 3, Hill teaches in which the sound absorbing column (Figure 3, #300) further includes a third portion (335) having sound absorbing material therein ([0099]).  
	With respect to claim 4, Hill teaches a second MPP (Figure 2, #139a/b) in the resonator cavity (134).  
	With respect to claim 5, Hill teaches in which the resonator cavity (Figure 2, #134) is divided into plural compartments (134a/b/c) transverse to the direction of the air flow path past the column.  
	With respect to claim 6, Hill teaches in which it is obvious that the resonator cavity (134) is divided 25into plural compartments (134a/b/c) having different depths, as the volumes V are of similar geometry and approximately V/3, but the terms similar and approximately suggest that the volumes are not exactly the same, meaning that they volumes/depths may be a least slightly different, satisfying the claim requirements.  
	With respect to claim 7, Hill teaches in which the second portion (130/330/430) of the column is tuned for a peak absorption between 80 and 180 Hz ([0143]-[0144]).  
	With respect to claim 8, Hill teaches in which the second portion (130/330/430) of the column is tuned for a peak absorption between 60 and 300 Hz ([0143]-[0144]).  
	With respect to claim 9, Hill teaches in which the second portion (130/330/430) of the column is tuned for a peak absorption at the electrical supply frequency of the rotor or harmonic thereof [0004].  It is noted that the noise to be absorbed is generated by the fan, therefore, it is obvious that the device would be tuned to absorb noise generated by the fan, including the electrical supply frequency.
5	With respect to claim 10, Hill teaches in which the first sound absorbing material (110) is a porous absorber ([0078]).  
	With respect to claim 14, Hill teaches in which the rotating electrical machine 20is a generator ([0002]).  
	With respect to claim 15, Fukuto and Hill teach having multiple sound absorbing columns (Hill, #310, when combined with Fukuto, #32) defining multiple air flow paths (Fukuto, #41/42/43) each having an elongate cross-sectional profile extending along the axial length of the rotor (Fukuto, defined by rotor of blower #2.  
25 	With respect to claim 16, Fukuto and Hill are relied upon for the reason and disclosures set forth above.  Hill further teaches a microperforated panel in which the MPP comprises perforations of an obvious, but unspecified diameter that yields a similar frequency to response to Applicant’s MPP and resonator cavity (see Hill, [0093], [0143]-[0144]; Applicant’s claims 7 and 8 above); or a plate of an obvious, but unspecified thickness; or a plate in which the ratio of total area of perforations to total plate area lies in the range of as low as 10% (Hill, [0080]).
	Fukuto and Hill fail to explicitly teach wherein the MPP perforations have a diameter in the range 0.5 mm to 1.2 mm; or a plate of thickness 0.5 mm to 2.5 mm; or a plate in which the ratio of total area of perforations to total plate area lies in the range 0.15% to 0.4%.  
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the MPP perforations have a diameter in the range 0.5 mm to 1.2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, changing the diameter of the perforations functions to tune the device, which is well known in the art.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); or25 it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the MPP comprises a plate of thickness 0.5 mm to 2.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, changing the thickness of the MPP functions to tune the device, which is well known in the art.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955); or it 25would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the ratio of total area of perforations to total plate area lies in the range 0.15% to 0.4%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, changing the ratio of total area of perforations to total plate area to tune the device, which is well known in the art.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
25 	With respect to claim 19, Fukuto and Hill are relied upon for the reason and disclosures set forth above.  Hill further teaches which the resonator cavity has a depth of an obvious, but unspecified amount.35of an obvious, but unspeficied amou
	Fukuto and Hill fail to explicitly teach in which the resonator cavity has a depth 35in the range 150 mm to 400 mm.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the resonator cavity has a depth 35in the range 150 mm to 400 mm, or 200 mm to 400 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, changing the depth of the resonator functions to tune the device, which is well known in the art.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	With respect to claim 20, Fukuto teaches a method of controlling aerodynamic noise emissions from a ventilation path (Figure 1-2 and 5, path extending from blower #2 to outlet #8) of a rotating electrical machine (define by blower #2) disposed within a housing (defined by housing of blower #2 including walls #14/15 and outer walls of muffling chamber #4), the method comprising: disposing a rotor (defined by rotor of blower #2) within a first part (defined by housing of blower #2 including walls #14/15) of the housing;  disposing a silencer (32) within a second part (4) of the housing; 5providing an air flow path passing from the first part (defined by housing of blower #2 including walls #14/15) of the housing to and through a silencer (4/32) to an exhaust (8) of the housing, providing the silencer (4/32) with at least one air flow path (41/42/43) disposed adjacent at least one sound absorbing column (32), the at least one sound absorbing column (32) comprising a first portion (upstream portion of #32) closest to the rotor (2) having a first, porous, sound absorbing material therein and a second portion (downstream portion of #32) further from the rotor (2), the air flow path having an elongate cross-sectional profile extending along the axial length (defined by left/right length direction of rotor/blower #2 in Figure 5) of the rotor (defined by rotor of blower #2) and a flow path direction passing along the first portion (upstream portion of #32) and second portion (downstream portion of #32) of the at least one sound absorbing column (32) in a direction away from the rotor axis (clearly seen through outlet #8); passing cooling air along the at least one air flow path past the first portion (upstream portion of #32) of the sound absorbing column (32) such that the first, porous sound absorbing material acts as a resistive acoustic absorber, and passing cooling air along the at least one air flow path past the second portion (downstream portion of #32) of the sound absorbing column (32).
	Fukuto fails to teach the second portion having a microperforated panel (MPP) adjacent to a downstream end of the first portion and a resonator cavity downstream of the MPP, the air flow path having an elongate cross-sectional profile extending along the axial length of the rotor and a flow path direction passing along the first portion, the MPP and then the resonator cavity of the at least one sound absorbing column in a direction away from the rotor axis, and passing cooling air along the at least one air flow path past the second portion of the sound absorbing column such that the microperforated panel (MPP) and the resonator cavity act as a reactive sound absorber.
	Hill teaches a similar device ([0002]), and a method including at least one air flow path disposed adjacent at least one sound absorbing column (Figures 1-4, #100/300/400) for use in a similar air handling unit or other gas flow duct ([0002]), the sound absorbing column (Figures 1-2) comprising a first portion (110/310/410) closest to the rotor (when combined) having a first porous sound absorbing material ([0078]) therein and a second portion (130/330/430) further from the rotor (when combined) having a microperforated panel (MPP)(131a/b, 331a/b, 431a/b) adjacent to a downstream end of the first portion (110/310/410) 10and a resonator cavity (134/334/434) downstream of the MPP (131a/b, 331a/b, 431a/b), the air flow path (when combined) having an elongate cross-sectional profile extending along the axial length of the rotor (of Fukuto, #2) and a flow path direction passing along the first portion (Fukuto, upstream portion of #32, when combined with Hill #110/310/410), the MPP (131a/b, 331a/b, 431a/b) and then the resonator cavity (134/334/434) of the at least one sound absorbing column (Fukuto, #32, when combined with Hill, #100/300/400) in a direction away from the rotor axis (when combined with Fukuto), passing cooling air along the at least one air flow path past the first portion (Fukuto, upstream portion of #32, when combined with Hill #110/310/410) of the sound absorbing column (Fukuto, #32, when combined with Hill, #100/300/400) such that the first, porous sound absorbing material (Hill #110/310/410, [0078]) acts as a resistive acoustic absorber, and passing cooling air along the at least one air flow path past the second portion (Hill, #130/330/430) of the sound absorbing column such that the microperforated panel (MPP) (131a/b, 331a/b, 431a/b) and the resonator cavity (134/334/434) act as a reactive sound absorber ([0097]).
so as to provide hybrid resistive and reactive sound attenuating elements, which are able to suppress a broad range of unwanted frequencies, for example high levels of targeted low-frequency control as well as good broadband performance, at high efficiency and which is cost-effective to manufacture and install (Hill, [0022], [0047]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Fukuto, with the apparatus of Hill so to suppress a broad range of unwanted frequencies, for example high levels of targeted low-frequency control as well as good broadband performance, at high efficiency and which is cost-effective to manufacture and install.
	With respect to claims 21 and 22, Fukuto and Hill are relied upon for the reason and disclosures set forth above.  Hill further teaches in which the second portion (130/330/430) of the column is tuned for a peak absorption of 125 Hz ([0143]-[0144]).35of an obvious, but unspeficied amou
	Fukuto and Hill fail to explicitly teach in which the second portion of the column is tuned for a peak absorption between 100 and 120 Hz.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide in which the second portion of the column is tuned for a peak absorption between 100 and 120 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, adjusting the peak frequency 5 Hz, from 125 Hz to 120 Hz, would be obvious to one of ordinary skill so as to tune the device to a peak noise frequency generated within a system in which the column is being used.
	With respect to claim 23, Fukuto and Hill are relied upon for the reason and disclosures set forth above.  Hill further teaches which the resonator cavity has a depth of an obvious, but unspecified amount.35of an obvious, but unspeficied amou
	Fukuto and Hill fail to explicitly teach in which the resonator cavity has a depth 35in the range 200 mm to 400 mm.
	It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the resonator cavity has a depth 35in the range 200 mm to 400 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, changing the depth of the resonator functions to tune the device, which is well known in the art.  Further, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 14-16 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner considers to newly relied upon Fukuto reference to address all arguments raised with respect to the previous rejection and new claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (9:00-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837